Citation Nr: 0834588	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-10 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 15, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to July 
1988.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran was represented by the Disabled American Veterans 
(DAV) for much this appeal.  But in a June 2007 statement, he 
revoked his appointment of the DAV and indicated he was 
representing himself.  38 C.F.R. § 20.607 (2007).


FINDINGS OF FACT

1.  A May 1998 rating decision denied service connection for 
PTSD.  
        
2.  On January 15, 2002, the veteran filed a petition to 
reopen this previously denied, unappealed claim for service 
connection for PTSD.  

3.  A July 2003 RO rating decision granted service connection 
for PTSD and assigned a retroactive effective date of January 
15, 2002, for the award, the date of receipt of the veteran's 
petition to reopen this claim.

4.  The veteran did not timely appeal that effective date.

5.  On October 28, 2004, the RO received the veteran's free-
standing claim for an effective date earlier than January 15, 
2002, for the grant of service connection for PTSD.




CONCLUSION OF LAW

The veteran's claim for an effective date earlier than 
January 15, 2002, for the grant of service connection for 
PTSD has no legal merit.  38 U.S.C.A. § 7105 (West Supp. 
2005); 38 C.F.R. §§ 3.104, 20.1103 (2007); Rudd v. Nicholson, 
20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1998 rating decision, the RO initially denied 
service connection for PTSD.  He was notified of that rating 
decision and of his appellate rights in a letter dated later 
that same month.  But since he did not seek appellate review 
within one year of notification, that decision became final 
and binding on him based on the evidence then of record and 
is not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

On January 15, 2002, the veteran filed a petition to reopen 
his previously denied claim for service connection for PTSD.  
A July 2003 rating decision granted service connection for 
PTSD and assigned an effective date of January 15, 2002, for 
that award, coinciding with the date of receipt of his claim 
for this condition.  He did not file a timely 
notice of disagreement (NOD) with respect to the effective 
date of that award.  Therefore, that decision became final 
and binding on him concerning the effective date.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

On October 28, 2004, the veteran filed a claim for an 
effective date earlier than January 15, 2002, for the grant 
of service connection for PTSD.  The RO denied his claim on 
the merits.  However, according to a recent decision by the 
United States Court of Appeals for Veterans Claims (Court), 
his free-standing claim for an earlier effective date must be 
dismissed as a matter of law.  

In Rudd v. Nicholson, 20 Vet. App. 296. 297-98 (2006), the 
Court held that once a decision which establishes an 
effective date becomes final, the only way the decision can 
be revised is if it contains clear and unmistakable error 
(CUE).  The Court noted that any other result would vitiate 
the rule of finality.  In other words, the Court has found 
that there is no free-standing claim for an earlier effective 
date.  When a claim like this is raised, the appeal must be 
dismissed.  Id. 

Based on the holding of the Rudd case, the Board is without 
legal authority to adjudicate the veteran's earlier-
effective-date claim on a basis other than CUE.  And since he 
has not raised the issue of CUE concerning that May 1998 
rating decision, his claim must be dismissed.

Since the veteran's claim is being dismissed, the duty-to-
assist and duty-to-notify provisions of the VCAA do not 
apply.  Indeed, VA must refrain from providing assistance in 
obtaining evidence when the appellant, as in this case, is 
ineligible for the benefit sought because of lack of legal 
entitlement.  38 C.F.R. § 3.159(d).  See also VAOPGCPREC 5-
2004 (notice and assistance pursuant to the VCAA are not 
required where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed 
benefit); see also Mason v. Principi, 16 Vet. App. 129 
(2002).  


ORDER

The appeal is dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


